           Case 2:20-cv-02158-SU        Document 24       Filed 05/03/21   Page 1 of 2




  Tom Buchele, OSB No. 081560
  Earthrise Law Center
  10101 S. Terwilliger Blvd.
  Portland OR 97219-7799
  Telephone: 503-768-6736
  Fax: 503-768-6642
  E-mail: tbuchele@lclark.edu

  Jesse A. Buss, OSB No. 122919
  Willamette Law Group
  411 Fifth Street
  Oregon City OR 97045-2224
  Tel: 503-656-4884
  Fax: 503-608-4100
  Email: jesse@WLGpnw.com

  Attorneys for Plaintiff Blue Mountains Biodiversity Project


                               UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PENDLETON DIVISION



  BLUE MOUNTAINS BIODIVERSITY                Case No. 2:20-cv-2158-SU
  PROJECT, an Oregon non-profit corporation;


                        Plaintiff,                UNOPPOSED MOTION TO EXTEND
                                                  TIME TO FILE RULE 12 MOTION TO
                v.                                STRIKE AND/OR TO MAKE MORE
                                                  DEFINITE AND CERTAIN
  SHANE JEFFRIES, in his official
  capacity as Ochoco National Forest
  Supervisor; and
  UNITED STATES FOREST SERVICE,
  an agency of the United States Department
  of Agriculture.


                        Defendants.


Page 1:       UNOPPOSED MOTION TO EXTEND TIME TO FILE RULE 12 MOTION
            Case 2:20-cv-02158-SU        Document 24       Filed 05/03/21     Page 2 of 2




          Pursuant to Fed. R. Civ. P. 6(b)(1), Plaintiff Blue Mountains Biodiversity Project

  (BMBP) moves this Court for an order extending its deadline to file a motion to strike and/or

  make more definite and certain against Defendants’ Answer pursuant to Fed. R. Civ. P. 12(f) &

  (e), respectively. BMBP requests a four-day extension from May 3rd to May 7th. The parties have

  conferred, and Defendants do not oppose this request.

          The reason for the requested extension is that the parties are engaged in ongoing conferral

  regarding the anticipated motion to strike and/or make more definite and certain, and they need

  more time to complete their conferral which, if successful, will obviate any need to file a Rule 12

  motion.



  Respectfully submitted this 3rd day of May 2021.

   /s/ Jesse A. Buss
   Jesse A. Buss, OSB # 122919
   Willamette Law Group
   411 Fifth Street
   Oregon City OR 97045-2224
   Tel: 503-656-4884
   Fax: 503-608-4100
   Email: jesse@WLGpnw.com

   /s/ Tom Buchele
   Thomas Buchele, OSB No. 081560
   Earthrise Law Center
   Lewis & Clark Law School
   10101 S. Terwilliger Blvd.
   Portland OR 97219-7799
   Telephone: 503-768-6736
   Fax: 503-768-6642
   E-mail: tbuchele@lclark.edu


   Attorneys for Plaintiff Blue Mountains
   Biodiversity Project



Page 2:        UNOPPOSED MOTION TO EXTEND TIME TO FILE RULE 12 MOTION
